Lundberg Stratton, J.,
dissenting. The claimant in this case presents himself as a “plaintiff’ and asserts that he has the right to dismiss his petition under Civ.R. 41(A). Because I would find that in an appeal perfected by an employer pursuant to R.C. 4123.512, a claimant may not voluntarily dismiss his or her petition pursuant to Civ.R. 41(A), I respectfully dissent for the following three reasons.
First, a claimant is not similarly situated to a traditional plaintiff because the claimant is not the one who commences this action. When the employer appeals a workers’ compensation decision, the claimant is required to file a petition (not a complaint) in response to a notice of appeal filed by the employer. See Keller v. LTV Steel Co. (1996), 76 Ohio St.3d 55, 666 N.E.2d 225 (Lundberg Stratton, J., dissenting). The trial de novo issue is merely a statutory delegation of the burden of proof upon appeal. The majority ignores the fact that the claimant continues to receive benefits while having to reestablish his or her right to these benefits.
*372In Anderson v. Sonoco Products Co. (1996), 112 Ohio App.3d 305, 310-311, 678 N.E.2d 631, 634-635, the court emphasized the importance of the language of R.C. 4123.512:
“[T]he action is initially brought by the employer, when it is an employer’s appeal, by virtue of the filing of the notice of appeal. This statute does not refer to the employee as a ‘plaintiff,’ but as a ‘claimant.’ Furthermore, the statute does not refer to the pleading required to be filed by the claimant as a ‘complaint,’ but as a ‘petition.’
“In our view, the use of the terms ‘claimant’ and ‘petition’ in the statute in contradistinction .to the terms ‘plaintiff and ‘complaint’ is significant. It reflects the fact that the claimant is not a plaintiff in the ordinary sense of that word as being the person who brought the action. Where the employer has appealed, the employer has brought the action, although the burden of prosecuting that action immediately shifts to the claimant by virtue of the statute. Thus, in our view, the employee/claimant is not a ‘plaintiff for purposes of Civ.R. 41(A)(1), and is not, therefore, entitled as a matter of right to dismiss the action without prejudice.”
Second, this claimant is not similarly situated to a traditional plaintiff because a traditional plaintiff has not yet received any award and therefore does not want delay. In an employer’s R.C. 4123.512 appeal, the commission has already awarded the claimant benefits and the claimant is receiving those benefits. The majority’s holding today encourages delay and abuse of Civ.R. 41(A). It allows the claimant to wait as long as possible and then dismiss the case, wait one year and refile, or never refile at all, in order to continue to receive payments for a claim that the employer is challenging. Even though the majority limits the dismissals to Civ.R. 41(A)(2), which would provide for some judicial control over dismissal of the case, the trial judge nevertheless lacks control over whether the claimant refiles. The employer has no mechanism to force the claimant to promptly refile his or her case; the employer simply must wait for the claimant to make the next move, no matter how long. If the claimant never refiles, does the employer file a motion after one year to dismiss a case already dismissed in order to bring closure to the claimant’s failure to pursue what was the employer’s appeal?
Third, this claimant- is not similárly situated to a traditional plaintiff because the claimant, having already been awarded benefits at the commission level, is not required to pay back the benefits received, regardless of the outcome of the case. The claimant will continue to receive benefits after failure to refile the case in one year until a court ruling that would somehow bring closure to this “dismissed” appeal.
In conclusion, to permit a claimant to unilaterally dismiss the employer’s appeal under Civ.R. 41(A) to delay or thwart the rights of an employer that is contesting *373the findings of the Industrial Commission defeats the purpose of the appeals process and is an abuse of Civ.R. 41(A). Keller, 76 Ohio St.3d at 55-56, 666 N.E.2d at 225 (Lundberg Stratton, J., dissenting). Further, permitting this dismissal frustrates the statutory purpose of R.C. 4123.512. Thus, I agree with the rationale in Anderson and would hold that when the employer files an appeal in a common pleas court pursuant to R.C. 4123.512, the employee/claimant is not a “plaintiff’ for purposes of Civ.R. 41(A) and may not voluntarily dismiss the case without prejudice. Accordingly, I respectfully dissent.